DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-7 are currently pending.  Examiner would like to note there was a typo on the form 326 for the Quayle action which said claims 1-17 were allowed, that should have been claims 1-7 as only claims 1-7 are pending.
Claim 1 is amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 01/30/2022, with respect to the claim objections have been fully considered and are persuasive.  The Claim objections of claim 1 has been withdrawn per applicant’s amendments to the claim.
Applicant’s arguments, see page 6, filed 01/30/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract objections has been withdrawn per applicant’s amendment to the abstract.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chou US20160076534 (hereinafter “Chou 534’”) discloses a pen-type pressure indicator, which can be detachably connected to an air compressor for measuring the pressure of compressed air produced in the air compressor, includes a transparent tube and a slider. The slider can be moved along a first bore and a second bore of the transparent tube. The motion of the slider in the transparent tube is similar to the motion of a piston in a cylinder. The transparent tube is provided with a tapered annular surface, between the first bore and the second bore. In 
However, Chou 534’  fails to disclose a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive 15element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an 20air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring contacts with the protection unit; 25a resilient element received in the receiving portion of the drive 12element and fitted on the hollow extension; a cap including a seat extending from a center of an interior of the cap, a push bolt extending from a top of the seat and formed in a cross-shaped column shape, and multiple passages defined on an outer 5wall of the cap, wherein an end of the resilient element contacts with the cap; wherein the accommodation chamber of the hollow tube has a first fixing section and a second fixing section, a diameter of which is different from that of the first fixing section, the hollow tube further includes a 10surround section defined between the 
Chou US20140216164 (hereinafter “Chou 164’”) discloses a manometer comprises a manometer body with an indicating scale with graduated markings of pressure units and a safety vent, a plunger with a annular groove and a tinted O-ring a cap mount, a primary box spring and an auxiliary box spring. By means of the tinted O-ring and the indicating scale with graduated markings of pressure units, the manometer innovatively functions as indication of air pressure measured. By means of the primary box spring and auxiliary box spring, the manometer precisely measures overall air pressure in combination of coarse air pressure variation responded by the primary box spring and fine air pressure variation responded by the auxiliary box spring. By means of the safety vent disposed on the peripheral of manometer body and the tinted O-ring on the plunger, the manometer provides a safety proactive means for input compressed air. (Fig 1-7, Paragraph 0016-0023)
However, Chou 164’ fails to disclose a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring 
Prior arts such as Chou 534’ and Chou 164’ made available do not teach, or fairly suggest, a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring contacts with the protection unit; a resilient element received in the receiving portion of the drive element and fitted on the hollow extension; a cap including a seat extending from a center of an interior of the cap, a push bolt extending from a top of the seat and formed in a cross-shaped column shape, and multiple passages defined on an outer wall of 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-7 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855